UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam New Opportunities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2009 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments: Putnam New Opportunities Fund The fund's portfolio 9/30/08 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Aerospace and Defense (2.6%) Boeing Co. (The) 546,651 $31,350,435 General Dynamics Corp. 97,400 7,170,588 Lockheed Martin Corp. 150,000 16,450,500 Raytheon Co. (S) 282,300 15,105,873 Banking (0.9%) Northern Trust Corp. (S) 235,600 17,010,320 Sovereign Bancorp, Inc. (S) 1,081,000 4,269,950 Umpqua Holdings Corp. (S) 186,200 2,739,002 Beverage (1.1%) PepsiCo, Inc. 386,516 27,546,995 Tsingtao Brewery Co., Ltd. ADR (China) 128,700 2,187,900 Biotechnology (2.9%) American Oriental Bioengineering, Inc. (China) (NON) 729,900 4,737,051 Applied Biosystems, Inc. 180,600 6,185,550 eResearch Technology, Inc. (NON) (S) 265,480 3,161,867 Genentech, Inc. (NON) 78,700 6,979,116 Genzyme Corp. (NON) 191,859 15,519,475 Gilead Sciences, Inc. (NON) (S) 687,700 31,345,366 Illumina, Inc. (NON) (S) 133,000 5,390,490 Invitrogen Corp. (NON) (S) 136,000 5,140,800 Building Materials (0.2%) Stanley Works (The) (S) 122,400 Chemicals (3.9%) Airgas, Inc. (S) 83,700 4,155,705 Celanese Corp. Ser. A 493,600 13,776,376 CF Industries Holdings, Inc. (S) 41,100 3,759,006 FMC Corp. 88,200 4,532,598 Monsanto Co. 395,324 39,129,170 Mosaic Co. (The) 147,692 10,046,010 Potash Corp. of Saskatchewan (Canada) 59,000 7,788,590 Sigma-Adrich Corp. 262,318 13,750,710 Terra Industries, Inc. 287,910 8,464,554 Coal (0.6%) Alpha Natural Resources, Inc. (NON) 126,700 6,516,181 Massey Energy Co. (S) 247,382 8,824,116 Commercial and Consumer Services (1.6%) Alliance Data Systems Corp. (NON) (S) 124,900 7,916,162 Chemed Corp. (S) 71,800 2,948,108 EZCORP, Inc. Class A (NON) 291,192 5,474,410 Navigant Consulting, Inc. (NON) (S) 336,400 6,690,996 Net 1 UEPS Technologies, Inc. (South Africa) (NON) 189,900 4,240,467 Priceline.com, Inc. (NON) (S) 172,490 11,803,491 Visa, Inc. Class A (S) 69,170 4,246,346 Communications Equipment (4.6%) Cisco Systems, Inc. (NON) (S) 2,322,415 52,393,682 F5 Networks, Inc. (NON) 328,124 7,671,539 Harris Corp. 93,200 4,305,840 Juniper Networks, Inc. (NON) (S) 990,100 20,861,407 Qualcomm, Inc. (S) 831,100 35,712,367 Tekelec (NON) 286,000 4,001,140 Computers (7.5%) Apple Computer, Inc. (NON) 515,529 58,595,026 EMC Corp. (NON) 619,300 7,406,828 Hewlett-Packard Co. (S) 1,314,283 60,772,446 IBM Corp. 527,544 61,701,546 Integral Systems, Inc. (NON) (S) 172,800 3,589,056 Nuance Communications, Inc. (NON) (S) 178,600 2,177,134 Seagate Technology (Cayman Islands) (S) 302,700 3,668,724 Teradata Corp. (NON) 161,600 3,151,200 Xyratex, Ltd. (Bermuda) (NON) 154,900 1,724,037 Conglomerates (1.0%) Honeywell International, Inc. 473,220 19,662,291 Walter Industries, Inc. 141,200 6,699,940 Consumer (0.2%) Black & Decker Manufacturing Co. (S) 80,600 Consumer Goods (3.4%) Church & Dwight Co., Inc. (S) 316,600 19,657,694 Colgate-Palmolive Co. 385,500 29,047,425 Procter & Gamble Co. (The) 624,302 43,507,606 Consumer Services (0.2%) Sapient Corp. (NON) 643,800 Electric Utilities (1.1%) DPL, Inc. (S) 202,700 5,026,960 Edison International 252,600 10,078,740 Exelon Corp. 245,556 15,376,717 Electrical Equipment (1.3%) Emerson Electric Co. 658,000 26,839,820 GrafTech International, Ltd. (NON) (S) 246,800 3,729,148 Insteel Industries, Inc. (S) 244,400 3,321,396 Electronics (4.4%) Altera Corp. (S) 938,013 19,398,109 Analog Devices, Inc. 542,900 14,305,415 ARM Holdings PLC ADR (United Kingdom) 852,165 4,431,258 Celestica, Inc. (Canada) (NON) 645,200 4,155,088 Intel Corp. 2,425,663 45,432,668 Intermec, Inc. (NON) 296,300 5,819,332 Jabil Circuit, Inc. 413,800 3,947,652 Marvell Technology Group, Ltd. (Bermuda) (NON) 303,000 2,817,900 Multi-Fineline Electronix, Inc. (NON) (S) 200,700 2,968,353 Thermo Electron Corp. (NON) (S) 270,900 14,899,500 Energy (Oil Field) (5.2%) Basic Energy Services, Inc. (NON) (S) 242,700 5,169,510 Cameron International Corp. (NON) (S) 247,000 9,519,380 Diamond Offshore Drilling, Inc. (S) 95,000 9,790,700 ENSCO International, Inc. (S) 244,500 14,090,535 FMC Technologies, Inc. (NON) (S) 215,600 10,036,180 Grey Wolf, Inc. (NON) (S) 810,000 6,301,800 Halliburton Co. 461,300 14,941,507 National-Oilwell Varco, Inc. (NON) 303,100 15,224,713 Noble Corp. (S) 328,000 14,399,200 Rowan Cos., Inc. 151,200 4,619,160 Schlumberger, Ltd. (S) 413,611 32,298,883 Superior Energy Services (NON) (S) 132,300 4,119,822 Energy (Other) (0.6%) JA Solar Holdings Co., Ltd. ADR (China) (NON) (S) 287,400 3,040,692 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 245,600 2,586,168 Suntech Power Holdings Co., Ltd. ADR (China) (NON) (S) 79,500 2,851,665 Vestas Wind Systems A/S (Denmark) (NON) 82,000 7,141,660 Engineering & Construction (0.9%) EMCOR Group, Inc. (NON) 219,900 5,787,768 Fluor Corp. 323,938 18,043,347 Environmental (0.3%) Foster Wheeler, Ltd. (NON) 212,000 Financial (0.4%) Assurant, Inc. 170,000 9,350,000 Credit Acceptance Corp. (NON) (S) 132,600 2,254,200 Food (0.2%) Del Monte Foods Co. 523,800 Health Care Services (2.8%) Amedisys, Inc. (NON) (S) 104,200 5,071,414 AMERIGROUP Corp. (NON) 774,526 19,549,036 Centene Corp. (NON) (S) 292,200 5,993,022 Charles River Laboratories International, Inc. (NON) (S) 99,000 5,497,470 Express Scripts, Inc. (NON) (S) 219,100 16,173,962 Healthsouth Corp. (NON) 364,900 6,725,107 Hooper Holmes, Inc. (NON) 3,224,524 4,191,881 Omnicare, Inc. (S) 148,900 4,283,853 Sun Healthcare Group, Inc. (NON) 291,200 4,268,992 WellCare Health Plans, Inc. (NON) (S) 102,000 3,672,000 Homebuilding (0.2%) NVR, Inc. (NON) (S) 8,000 Insurance (0.1%) Transatlantic Holdings, Inc. 53,400 Investment Banking/Brokerage (1.4%) BlackRock, Inc. 48,300 9,394,350 Goldman Sachs Group, Inc. (The) 99,700 12,761,600 MF Global, Ltd. (Bermuda) (NON) 424,900 1,844,066 Stifel Financial Corp. (NON) (S) 79,700 3,977,030 TD Ameritrade Holding Corp. (NON) (S) 545,300 8,833,860 Machinery (1.7%) AGCO Corp. (NON) (S) 305,536 13,018,889 Chart Industries, Inc. (NON) 129,100 3,687,096 Joy Global, Inc. 275,900 12,454,126 Manitowoc Co., Inc. (The) (S) 205,300 3,192,415 Parker-Hannifin Corp. 185,300 9,820,900 Terex Corp. (NON) 96,700 2,951,284 Manufacturing (1.1%) Actuant Corp. Class A (S) 101,700 2,566,908 Dover Corp. (S) 218,600 8,864,230 EnPro Industries, Inc. (NON) (S) 112,100 4,165,636 Illinois Tool Works, Inc. (S) 317,000 14,090,650 Medical Technology (6.1%) Baxter International, Inc. 570,458 37,439,159 Becton, Dickinson and Co. (S) 305,562 24,524,406 China Medical Technologies, Inc. ADR (China) (S) 131,600 4,287,528 DENTSPLY International, Inc. 329,500 12,369,430 Invacare Corp. 189,104 4,564,971 Kinetic Concepts, Inc. (NON) (S) 128,200 3,665,238 Medtronic, Inc. 233,701 11,708,420 Patterson Cos., Inc. (NON) (S) 204,900 6,231,009 St. Jude Medical, Inc. (NON) 381,900 16,608,831 Varian Medical Systems, Inc. (NON) (S) 232,400 13,277,012 Waters Corp. (NON) 433,600 25,226,848 Zoll Medical Corp. (NON) (S) 146,300 4,786,936 Metals (2.1%) AK Steel Holding Corp. (S) 73,900 1,915,488 Barrick Gold Corp. (Canada) (S) 168,500 6,190,690 Cleveland-Cliffs, Inc. 65,900 3,488,746 Coeur d'Alene Mines Corp. (NON) (S) 859,500 1,315,035 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 308,400 17,532,540 Newmont Mining Corp. (S) 228,043 8,838,947 Nucor Corp. 207,200 8,184,400 United States Steel Corp. (S) 127,500 9,895,275 Natural Gas Utilities (0.1%) Questar Corp. (S) 54,700 Oil & Gas (5.4%) Comstock Resources, Inc. (NON) 104,200 5,215,210 Devon Energy Corp. 83,000 7,569,600 Exxon Mobil Corp. 313,266 24,328,238 Holly Corp. (S) 124,800 3,609,216 Noble Energy, Inc. 181,300 10,078,467 Occidental Petroleum Corp. 627,800 44,228,510 Penn West Energy Trust (Canada) 183,800 4,429,580 Petroleo Brasileiro SA ADR (Brazil) 368,572 16,198,739 Pioneer Drilling Co. (NON) 266,500 3,544,450 Rex Energy Corp. (NON) (S) 104,900 1,653,224 Southwestern Energy Co. (NON) (S) 263,900 8,059,506 Ultra Petroleum Corp. (NON) 131,800 7,293,812 Unit Corp. (NON) (S) 94,000 4,683,080 Western Refining, Inc. (S) 161,340 1,631,147 Whiting Petroleum Corp. (NON) 49,200 3,505,992 Pharmaceuticals (4.0%) Abbott Laboratories 713,000 41,054,540 Cephalon, Inc. (NON) (S) 84,000 6,509,160 Johnson & Johnson 554,535 38,418,185 King Pharmaceuticals, Inc. (NON) (S) 573,200 5,491,256 Owens & Minor, Inc. (S) 238,100 11,547,850 PharMerica Corp. (NON) 163,800 3,683,862 Publishing (0.2%) Marvel Entertainment, Inc. (NON) (S) 140,800 Railroads (0.8%) Burlington Northern Santa Fe Corp. (S) 219,700 Real Estate (0.5%) Simon Property Group, Inc. (R) 138,200 Regional Bells (0.4%) Verizon Communications, Inc. 367,338 Restaurants (3.0%) Brinker International, Inc. (S) 271,811 4,862,699 CBRL Group, Inc. 153,200 4,029,160 CEC Entertainment, Inc. (NON) 161,200 5,351,840 Darden Restaurants, Inc. 171,300 4,904,319 Jack in the Box, Inc. (NON) (S) 200,400 4,228,440 McDonald's Corp. 674,200 41,598,140 Yum! Brands, Inc. (S) 436,819 14,244,668 Retail (6.7%) Advance Auto Parts, Inc. 146,200 5,798,292 Aeropostale, Inc. (NON) (S) 524,200 16,832,062 American Eagle Outfitters, Inc. (S) 326,600 4,980,650 AutoZone, Inc. (NON) (S) 139,844 17,248,359 Big Lots, Inc. (NON) (S) 145,200 4,040,916 BJ's Wholesale Club, Inc. (NON) (S) 276,923 10,761,228 Dress Barn, Inc. (NON) (S) 434,500 6,643,505 GameStop Corp. (NON) (S) 122,100 4,177,041 Kroger Co. (S) 540,100 14,841,948 Perry Ellis International, Inc. (NON) 100,647 1,500,647 Sonic Automotive, Inc. 367,700 3,110,742 Staples, Inc. (S) 494,500 11,126,250 Supervalu, Inc. (S) 163,000 3,537,100 TJX Cos., Inc. (The) (S) 885,271 27,018,471 Wal-Mart Stores, Inc. (S) 829,500 49,678,755 Schools (0.6%) Apollo Group, Inc. Class A (NON) (S) 254,100 Semiconductor (0.6%) Atmel Corp. (NON) 1,231,200 4,173,768 Linear Technology Corp. (S) 385,800 11,828,628 Shipping (0.7%) Frontline, Ltd. (Bermuda) (S) 73,600 3,537,952 Kirby Corp. (NON) 420,100 15,938,594 Software (5.6%) Activision Blizzard, Inc. (NON) 767,400 11,840,982 Adobe Systems, Inc. (NON) (S) 811,981 32,048,890 Informatica Corp. (NON) (S) 308,100 4,002,219 Microsoft Corp. (SEG) 2,424,673 64,714,520 Oracle Corp. (NON) 1,560,600 31,695,786 S1 Corp. (NON) 312,956 1,915,291 Sybase, Inc. (NON) 147,100 4,504,202 Staffing (0.2%) Korn/Ferry International (NON) (S) 278,900 Technology (0.6%) Affiliated Computer Services, Inc. Class A (NON) 325,200 Technology Services (4.4%) Accenture, Ltd. Class A (Bermuda) (S) 787,795 29,936,210 Acxiom Corp. 552,400 6,927,096 eBay, Inc. (NON) (S) 618,600 13,844,268 Google, Inc. Class A (NON) 65,300 26,153,956 Ingram Micro, Inc. Class A (NON) 346,500 5,568,255 NetEase.com ADR (China) (NON) 294,700 6,719,160 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) 175,600 4,486,580 Sohu.com, Inc. (China) (NON) 71,500 3,986,125 Western Union Co. (The) 875,500 21,598,585 Telecommunications (1.0%) GeoEye, Inc. (NON) (S) 119,200 2,637,896 NeuStar, Inc. Class A (NON) (S) 551,560 10,970,528 NII Holdings, Inc. (NON) 133,200 5,050,944 Novatel Wireless, Inc. (NON) (S) 389,400 2,359,764 Premiere Global Services, Inc. (NON) 497,200 6,990,632 Textiles (1.0%) NIKE, Inc. Class B 413,100 Tobacco (2.7%) Lorillard, Inc. 205,300 14,607,095 Philip Morris International, Inc. 1,188,200 57,152,420 Toys (0.6%) Hasbro, Inc. (S) 492,300 Trucks & Parts (0.1%) Fuel Systems Solutions, Inc. (NON) (S) 98,900 Total common stocks (cost $3,074,264,531) SHORT-TERM INVESTMENTS (20.6%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.50% to 3.01% and due dates ranging from October 1, 2008 to November 10, 2008 (d) $530,690,593 $530,123,609 Federated Prime Obligations Fund 24,244,773 24,244,773 Total short-term investments (cost $554,368,382) TOTAL INVESTMENTS Total investments (cost $3,628,632,913) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation NASDAQ 100 Index E-Mini (Long) 16 $510,160 Dec-08 $(36,347) Russell 2000 Index Mini (Long) 41 2,786,360 Dec-08 (210,245) S&P 500 Index (Long) 1 291,850 Dec-08 (22,029) S&P Mid Cap 400 Index E-Mini (Long) 22 1,606,660 Dec-08 (115,149) Total NOTES (a) Percentages indicated are based on net assets of $2,691,545,409. (b) The aggregate identified cost on a tax basis is $3,628,632,928, resulting in gross unrealized appreciation and depreciation of $104,557,327 and $493,313,189, respectively, or net unrealized depreciation of $388,755,862. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2008, the value of securities loaned amounted to $516,454,365. The fund received cash collateral of $530,123,609, which is pooled with collateral of other Putnam funds into 52 issues of short-term investments. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2008. At September 30, 2008, liquid assets totaling $5,195,030 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $62,508 for the period ended September 30, 2008. During the period ended September 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $99,178,099 and $118,048,184, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 2,702,611,797 $ (383,770) Level 2 537,265,269 - Level 3 - - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Opportunities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 26, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 26, 2008
